Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“the Agreement”) is made and
entered into as of November 28, 2007 (the “Effective Date”) by and between Rome
Bancorp, Inc., a business corporation organized and existing under the laws of
the State of Delaware and having an office at 100 West Dominick Street, Rome,
New York 13440-5810 (the “Company”) and Charles M. Sprock, an individual
residing at 1843 North James Street, Rome, New York 13440 (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Company, the holding company for The Rome Savings Bank (the “Bank”);

WHEREAS, the Company desires to assure for itself the continued availability of
the Executive’s services as provided in this Agreement and the ability of the
Executive to perform such services with a minimum of personal distraction in the
event of a pending or threatened Change of Control (as hereinafter defined); and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:

Section 1. Employment.

The Company agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2 (“Employment
Period”). The Employment Period shall be for an initial term of three (3) years
beginning on the Effective Date and ending on the third anniversary date of this
Agreement (each, an “Anniversary Date”), plus such extensions, if any, as are
provided pursuant to section 2(b).

(b) Except as provided in section 2(c) and subject to section 11(b), beginning
on the Effective Date, the Employment Period shall automatically be extended for
one (1) additional day each day, unless either the Company or the Executive
elects not to extend the Agreement further by giving written notice thereof to
the other party, in which case the Employment Period shall end on the third
anniversary of the date on which such written notice is given. For all purposes
of this Agreement, the term “Remaining Unexpired Employment Period” as of any
date shall mean the period beginning on such date and ending on the last day of
the Employment Period taking into account any extensions under this section
2(b). Upon termination of the Executive’s employment with the Company for any
reason whatsoever, any daily extensions provided pursuant to this section 2(b),
if not theretofore discontinued, shall automatically cease.



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall be deemed to prohibit the Company at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Company and the Executive in the event of any such
termination shall be determined under this Agreement.

Section 3. Duties.

The Executive shall serve as President and Chief Executive Officer of the
Company, having such power, authority and responsibility and performing such
duties as are prescribed by or under the By-Laws of the Company and as are
customarily associated with such position. The Executive shall devote his full
business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company and shall use his best efforts to advance
the interests of the Company.

Section 4. Cash Compensation.

In consideration for the services to be rendered by the Executive hereunder, the
Company shall continue to pay to him a salary at an annual rate of $250,000,
payable in approximately equal installments in accordance with the Company’s
customary payroll practices for senior officers. Prior to each Anniversary Date,
the Board of Directors of the Company (“Board”) shall review the Executive’s
annual rate of salary at such times during the Employment Period as it deems
appropriate, but not less frequently than once every twelve (12) months, and
may, in its discretion, approve an increase therein. In addition to salary, the
Executive may receive other cash compensation from the Company for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.

Section 5. Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Company and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company in
accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company’s
customary practices.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for a period of six (6) years thereafter,
the Company shall cause the Executive to be covered by and named as an insured
under any

 

-2-



--------------------------------------------------------------------------------

policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to the Executive pursuant
to this section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Company.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Company shall indemnify
the Executive against and hold him harmless from any costs, damages, losses and
exposures arising out of a bona fide action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company to
the fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Company or any
subsidiary or affiliate thereof.

(c) The Executive, the Company and the Bank agree that the termination benefits
described in this Section 6 are intended to be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”) pursuant to Treasury Regulation
Section 1.409A-1(b)(10) as certain indemnification and liability insurance
plans.

Section 7. Outside Activities.

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company and generally applicable to
all similarly situated Executives. The Executive may also serve as an officer or
director of the Bank on such terms and conditions as the Company and the Bank
may mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive’s performance of his duties hereunder or otherwise
result in a material breach of this Agreement. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall continue to
perform services for the Company in accordance with this Agreement but shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Company’s
executive offices at the address first above written, or at such other location
within fifty (50) miles of the address at which the Company shall maintain its
principal executive offices, or at such other location as the Company and the
executive may mutually agree upon. The Company shall provide the Executive at
his principal place of employment with a private office, secretarial services
and other support services and facilities suitable to his position with the
Company and necessary or appropriate in connection with the performance of his
assigned duties under this

 

-3-



--------------------------------------------------------------------------------

Agreement. The Company shall reimburse the Executive for his ordinary and
necessary business expenses, including, without limitation, the Executive’s
travel and entertainment expenses incurred in connection with the performance of
his duties under this Agreement, in each case upon presentation to the Company
of an itemized account of such expenses in such form as the Company may
reasonably require.

Section 9. Termination of Employment with Severance Benefits.

(a) The Executive shall be entitled to the severance benefits described in
section 9(b) in the event that:

(i) his employment with the Company terminates during the Employment Period as a
result of the Executive’s voluntary resignation within ninety (90) days
following:

(A) the failure of the Board to appoint or re-appoint or elect or re-elect the
Executive to the position with the Company stated in section 3 of this
Agreement;

(B) if the Executive is a member of the Board, the failure of the shareholders
of the Company to elect or re-elect the Executive to the Board or the failure of
the Board (or the nominating committee thereof) to nominate the Executive for
such election or re-election;

(C) the expiration of a thirty (30)-day period following the date on which the
Executive gives written notice to the Company of its material failure, whether
by amendment of the Company’s Certificate of Incorporation, the Company’s
By-Laws, action of the Board or the Company’s shareholders or otherwise, to vest
in the Executive the functions, duties, or responsibilities prescribed in
section 3 of this Agreement, unless, during such thirty (30)-day period, the
Company cures such failure; or

(D) the expiration of a thirty (30)-day period following the date on which the
Executive gives written notice to the Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30)-day
period, the Company cures such failure; or

(E) a change in the Executive’s principal place of employment for a distance in
excess of fifty (50) miles from the Company’s principal office in Rome, New
York; or

(ii) the Executive’s employment with the Company is terminated by the Company
for any reason other than for “cause” as provided in section 11(a).

 

-4-



--------------------------------------------------------------------------------

(b) Upon the occurrence of any of the events described in section 9(a) of this
Agreement, the Company shall pay and provide to the Executive (or, in the event
of his death thereafter and prior to payment, to his estate):

(i) his earned but unpaid salary (including, without limitation, all items which
constitute wages under applicable law and the payment of which is not otherwise
provided for in this section 9(b)) as of the date of the termination of his
employment with the Company and the Bank, such payment to be made at the time
and in the manner prescribed by law applicable to the payment of wages but in no
event later than thirty (30) days after termination of employment, as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii);

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Company’s and the Bank’s officers and
employees;

(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance coverage in
addition to that provided pursuant to section 9(b)(ii), for the Remaining
Unexpired Employment Period, equivalent to the coverage to which he would have
been entitled under such plans (as in effect on the date of his termination of
employment, or, if his termination of employment occurs after a Change of
Control, on the date of such Change of Control, whichever benefits are greater),
if he had continued working for the Company and the Bank during the Remaining
Unexpired Employment Period at the highest annual rate of salary achieved during
the Employment Period, but taking into account any coverage provided from any
subsequent employer. In addition, notwithstanding the foregoing, if the
provision of any of the benefits covered by this Section 9(b)(iii) would trigger
the 20% tax and interest penalties under Section 409A of the Internal Revenue
Code (“Section 409A”), then the benefit(s) that would trigger such tax and
interest penalties shall not be provided (collectively, the “Excluded
Benefits”), and in lieu of the Excluded Benefits the Company shall pay to the
Executive, in a lump sum within thirty (30) days following termination of
employment or within thirty (30) days after such determination should it occur
after termination of employment, a cash amount equal to the economic equivalent
(as defined as the present value of the full monthly premium cost over the
remaining unexpired term using the 120% discount rate of the short-term
applicable federal rate as put forth in the IRS Regulations) of such Excluded
Benefits;

(iv) within thirty (30) days following the Executive’s termination of employment
with the Company or the Bank, a lump sum payment, in an amount equal to the
present value of the salary (excluding any additional payments made to the
Executive in lieu of the use of an automobile) that the Executive would have
earned if he had continued working for the Company and the Bank during the
Remaining Unexpired Employment Period at the highest annual rate of salary
achieved during the Employment Period, where such present value is to be
determined using a discount rate equal to the applicable short-term federal rate
prescribed under section 1274(d) of the Internal Revenue Code of 1986, as
amended (“Code”), compounded using the compounding periods corresponding to the
Company’s regular payroll periods for its officers, such lump sum to be paid in
lieu of all other payments of salary provided for under this Agreement in
respect of the period following any such termination;

 

-5-



--------------------------------------------------------------------------------

(v) within thirty (30) days following the Executive’s termination of employment
with the Company or the Bank, a lump sum payment in an amount equal to the
present value of the additional employer contributions to which he would have
been entitled under any and all qualified and non-qualified defined contribution
plans maintained by the Company or the Bank in which Executive participates, as
if he were 100% vested thereunder and had continued working for the Company and
the Bank during the Remaining Unexpired Employment Period at the highest annual
rate of salary achieved during the Employment Period and making the maximum
amount of employee contributions, if any, required under such plan or plans,
such present value to be determined on the basis of a discount rate, compounded
using the compounding period that corresponds to the frequency with which
employer contributions are made to the relevant plan, equal to the applicable
short-term federal rate prescribed under section 1274(d) of the Code;

(vi) the payments that would have been made to the Executive under any cash or
stock bonus or long-term or short-term cash incentive compensation plan
maintained by, or covering employees of, the Company or the Bank if he had
continued working for the Company and the Bank during the Remaining Unexpired
Employment Period and had earned the maximum bonus or incentive award in each
calendar year that ends during the Remaining Unexpired Employment Period, such
payments to be equal to the product of:

(A) the maximum percentage rate at which an award was ever available to the
Executive under such incentive compensation plan; multiplied by

(B) the salary that would have been paid to the Executive during each such
calendar year at the highest annual rate of salary achieved during the
Employment Period;

such payments to be made (without discounting for early payment) within thirty
(30) days following the Executive’s termination of employment;

(vii) at the election of the Company, upon the surrender of options or
appreciation rights issued to the Executive under any stock option and
appreciation rights plan or program maintained by, or covering employees of, the
Company or the Bank, a lump sum payment in an amount equal to the product of:

(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by

(B) the number of shares with respect to which options or appreciation rights
are being surrendered.

 

-6-



--------------------------------------------------------------------------------

For purposes of this section 9(b)(vii), the Executive shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Company or the Bank, even if he is not vested under such plan or program; and

(viii) at the election of the Company, upon the surrender of any shares awarded
to the Executive under any restricted stock plan maintained by, or covering
employees of, the Company or the Bank, a lump sum payment in an amount equal to
the product of:

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by

(B) the number of shares which are being surrendered.

For purposes of this section 9(b)(viii), the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Company or the Bank, even if he is not vested under
such plan.

The Company and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Company and the Executive further agree that the Company
may condition the payments and benefits (if any) due under sections 9(b)(iii),
(iv), (v), (vi), (vii) and (viii) on the receipt of the Executive’s resignation
from any and all positions which he holds as an officer, director or committee
member with respect to the Company, the Bank or any subsidiary or affiliate of
either of them.

(c) The Executive, the Company and the Bank acknowledge that each of the
payments and benefits promised to you under this Agreement must either comply
with the requirements of Section 409A and the regulations thereunder or qualify
for an exception from compliance. To that end, the Executive, the Company and
the Bank agree that the termination benefits described in Section 9(b) are
intended to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) as short-term deferrals.

Section 10. Death and Disability Benefits.

(a) In the event the Executive’s employment with the Company terminates during
the Employment Period because of the Executive’s death, then the Company shall
pay to the Executive’s designated beneficiary for the one (1) year period
following Executive’s death, periodic payments equal in the aggregate to the
Executive’s annual base salary as in effect on the date of his death. For the
one (1) year period following Executive’s death, Executive’s dependents, as
defined under the group health (including hospitalization, medical and major
medical) and dental plans sponsored by the Company or the Bank from time to
time, shall be provided continued coverage under such plans, provided that they
continue to remit to the Company or Bank, as the case may be, any premium
payments Executive was required to pay for

 

-7-



--------------------------------------------------------------------------------

such coverage prior to his death. The continued coverage provided under this
section 10 shall be in addition to, and shall not count as, coverage required to
be provided under any applicable law. For the purposes of this Agreement,
Executives designated beneficiary shall be the person designated as such by
Executive in a writing submitted to the Company. If no written designation is
made, Executive’s designated beneficiary shall be his spouse or in the event he
has no spouse, his estate.

(b) In the event that Executive’s employment with the Company is terminated
because of his inability to perform his duties under this Agreement by reason of
illness or other physical or mental disability determined in the discretion of
the Board to be permanent, based on medical evidence the Board finds acceptable,
the Company shall continue to pay Executive his base salary in effect as of the
date he is determined to be permanently disabled, for the Remaining Unexpired
Employment Period, but reduced by any payments Executive receives during such
period under or pursuant to any short or long term disability plan or policy
sponsored by the Company or the Bank.

Section 11. Termination without Additional Company Liability.

In the event that the Executive’s employment with the Company shall terminate
during the Employment Period on account of:

(a) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge of the Executive due to the Executive’s
(i) personal dishonesty, (ii) incompetence, (iii) willful misconduct,
(iii) breach of fiduciary duties involving personal profit, (iv) intentional
failure to perform stated duties, (v) willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or (vi) material breach of any provision of this
Agreement; provided, however, that, if the Executive engages in any of the acts
described in section 11(a)(vi) above, the Company shall provide the Executive
with written notice of its intent to discharge the Executive for cause, and the
Executive shall have thirty (30) days from the date on which the Executive
receives such notice to cure any such acts; and provided, further, that on and
after the date that a Change of Control occurs, a determination under this
section 11 shall require the affirmative vote of at least three-fourths of the
members of the Board acting in good faith and such vote shall not be made prior
to the expiration of a sixty (60)-day period following the date on which the
Board shall, by written notice to the Executive, furnish to him a statement of
its grounds for proposing to make such determination, during which period the
Executive shall be afforded a reasonable opportunity to make oral and written
presentations to the members of the Board, and to be represented by his legal
counsel at such presentations, to refute the grounds for the proposed
determination; or

(b) the Executive’s voluntary resignation from employment with the Company
(including retirement) for reasons other than those specified in section 9(a)(i)
or Section 12;

then the Company shall have no further obligations under this Agreement, other
than the payment to the Executive of his earned but unpaid salary as of the date
of the termination of his employment and the provision of such other benefits,
if any, to which he is entitled as a former employee under the Company’s
employee benefit plans and programs and compensation plans

 

-8-



--------------------------------------------------------------------------------

and programs. For purposes of this section 11, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the written advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for
“cause” within the meaning of section 11(a) unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of three-fourths of the members of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in section 11(a)
above, and specifying the particulars thereof in detail.

Section 12. Termination Upon or Following a Change of Control.

(a) A Change of Control of the Company (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:

(i) approval by the stockholders of the Company of a transaction that would
result in the reorganization, merger or consolidation of the Company,
respectively, with one (1) or more other persons, other than a transaction
following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended “Exchange
Act”) in substantially the same relative proportions by persons who, immediately
prior to such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

 

-9-



--------------------------------------------------------------------------------

(iii) a complete liquidation or dissolution of the Company, or approval by the
stockholders of the Company of a plan for such liquidation or dissolution;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of the Company do not belong to any of the
following groups:

(A) individuals who were members of the Board of the Company on the date of this
Agreement; or

(B) individuals who first became members of the Board of the Company after the
date of this Agreement either:

(I) upon election to serve as a member of the Board of the Company by
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

(II) upon election by the stockholders of the Company to serve as a member of
the Board of the Company, but only if nominated for election by affirmative vote
of three-quarters of the members of the Board of the Company, or of a nominating
committee thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
the Company; or

(v) any event which would be described in section 12(a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of: (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them; or
(ii) the conversion of Rome, MHC to a stock form company and the issuance of
additional shares of the Company in connection therewith. For purposes of this
section 12(a), the term “person” shall have the meaning assigned to it under
sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(b) In the event of a Change of Control, Executive shall be entitled to the
payments and benefits described in Section 9(b) in the event of his termination
of employment with the Company under any of the following circumstances:

(i) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following his demotion, loss of title, office or significant
authority or responsibility, or following any reduction in any element of his
package of compensation and benefits;

 

-10-



--------------------------------------------------------------------------------

(ii) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following any relocation of his principal place of employment
or any change in working conditions at such principal place of employment which
Executive, in his reasonable discretion, determines to be embarrassing,
derogatory or otherwise adverse;

(iii) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following the failure of any successor to the Company in the
Change of Control to include Executive in any compensation or benefit program
maintained by it or covering any of its executive officers, unless Executive is
already covered by a substantially similar plan of the Company which is at least
as favorable to him;

(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the effective date of the Change of Control; or

(v) termination by the Company for any reason other than “cause” as defined
under section 11.

(c) In the event Executive’s employment with the Company terminates after a
Change of Control under any of the circumstances described in section 12(b),
Executive shall be entitled to the payments and benefits described in section
9(b).

Section 13. Tax Indemnification.

(a) This section 13 shall apply if the Executive’s employment is terminated upon
or following (i) a Change of Control (as defined in section 12 of this
Agreement); or (ii) a change “in the ownership or effective control” of the
Company or the Bank or “in the ownership of a substantial portion of the assets”
of the Company or the Bank within the meaning of section 280G of the Code. If
this section 13 applies, then, if for any taxable year, the Executive shall be
liable for the payment of an excise tax under section 4999 of the Code with
respect to any payment in the nature of compensation made by the Company, the
Bank or any direct or indirect subsidiary or affiliate of the Company or the
Bank to (or for the benefit of) the Executive, the Company shall pay to the
Executive an amount equal to X determined under the following formula:

 

  X =                                    E x P                                  
           1 - [(FI x (1 - SLI)) + SLI + E + M]   where      E =    the rate at
which the excise tax is assessed under section 4999 of the Code;   P =    the
amount with respect to which such excise tax is assessed, determined without
regard to this section 13;   FI =    the highest marginal rate of income tax
applicable to the Executive under the Code for the taxable year in question;

 

-11-



--------------------------------------------------------------------------------

  SLI =    the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and   M =    the highest marginal rate of Medicare tax applicable to
the Executive under the Code for the taxable year in question.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this 13(a) shall be made to the Executive
on the earlier of (i) the date the Company, the Bank or any direct or indirect
subsidiary or affiliate of the Company or the Bank is required to withhold such
tax, (ii) the date the tax is required to be paid by the Executive or
(iii) within 2 1/2 months following the end of the taxable year of the Executive
or the Company, whichever is longer, in which the termination event occurs. The
Executive, the Company and the Bank agree that the termination benefits
described in this Section 13 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
(or payments in substitution for payments that qualify as short-term deferrals).

(b) Notwithstanding anything in this section 13 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in section 13(a), the Executive or the Company, as the case may be,
shall pay to the other party at the time that the amount of such excise tax is
finally determined, consistent with the time limitations specified in
Section 13(a), an appropriate amount, plus interest, such that the payment made
under section 13(a), when increased by the amount of the payment made to the
Executive under this section 13(b) by the Company, or when reduced by the amount
of the payment made to the Company under this section 13(b) by the Executive,
equals the amount that should have properly been paid to the Executive under
section 13(a). The interest paid under this section 13(b) shall be determined at
the rate provided under section 1274(b)(2)(B) of the Code. To confirm that the
proper amount, if any, was paid to the Executive under this section 13, the
Executive shall furnish to the Company a copy of each tax return which reflects
a liability for an excise tax payment made by the Company, at least twenty
(20) days before the date on which such return is required to be filed with the
Internal Revenue Service.

Section 14. Covenant Not To Compete.

The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Company prior to the expiration of the Employment Period,
for a period of one (1) year following the date of his termination of employment
with the Company (or, if less, for the Remaining Unexpired Employment Period),
he shall not, without the written consent of the Company, become an officer,
employee, consultant, director or trustee of any savings bank, savings and loan
association, savings and loan holding company, bank or bank holding company, or
any direct or indirect subsidiary or affiliate of any such entity, that entails
working within Oneida county or any other county in which the Company or the
Bank maintains an office; provided, however, that this section 14 shall not
apply if the Executive’s employment is terminated for the reasons set forth in
section 9(a).

 

-12-



--------------------------------------------------------------------------------

Section 15. Confidentiality.

Unless he obtains the prior written consent of the Company, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company or of which the Company is a subsidiary, any material document or
information obtained from the Company, or from its parent or subsidiaries, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 15 shall prevent the Executive,
with or without the Company’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

Section 16. Solicitation.

The Executive hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Company, he shall not, without
the written consent of the Company, either directly or indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 14;

(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan company, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in section 14; that is intended, or that a reasonable person
acting in like circumstances would expect, to have the effect of causing any
officer or employee of the Company, the Bank, or any of their respective
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
county specified in section 14;

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the Bank or
any of their respective subsidiaries to terminate an existing business or
commercial relationship with any of them.

 

-13-



--------------------------------------------------------------------------------

Section 17. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Company from time
to time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Executive to which the Company is a party and any
duplicative amount payable under any such agreement, plan or program shall be
applied as an offset to reduce the amounts otherwise payable hereunder.

Section 18. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the
Company, and their respective successors and assigns, including any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Company may be sold or otherwise transferred. Failure of the Company to obtain
from any successor its express written assumption of the Company’s obligations
hereunder at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.

Section 19. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:

If to the Executive:

Charles M. Sprock

1843 North James Street

Rome, New York 13440

If to the Company:

Rome Bancorp, Inc.

100 West Dominick Street

Rome, New York 13440-5810

Attention: Chairman of the Board of Directors

 

-14-



--------------------------------------------------------------------------------

with a copy to:

Thacher Proffitt & Wood LLP

1700 Pennsylvania Avenue, N.W., Suite 800

Washington, D.C. 20006

Attention: V. Gerard Comizio, Esq.

Section 20. Indemnification for Attorneys’ Fees.

(a) The Company shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Company’s or the Bank’s obligations hereunder shall be conclusive evidence of
the Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.

(b) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.

Section 21. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

Section 22. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

Section 23. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one (1) and the
same Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 24. Governing Law.

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.

Section 25. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 26. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Company and the Bank may deem
necessary or appropriate to effect such compliance; provided that any such
amendment shall preserve for the Executive the benefit originally afforded
pursuant to this Agreement.

Section 27. Non-duplication.

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive is, or may be, entitled under the terms
and conditions of the employment agreement of even date herewith between the
Bank and the Executive. In the event that the Executive shall perform services
for the Bank or any other direct or indirect subsidiary or affiliate of the
Company or the Bank, any compensation or benefits provided to the Executive by
such other employer shall be applied to offset the obligations of the Company
hereunder, it being intended that this Agreement set forth the aggregate
compensation and benefits payable to the Executive for all services to the
Company, the Bank and all of their respective direct or indirect subsidiaries
and affiliates.

Section 28. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Company:

(a) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Company, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

(b) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Company pursuant to a notice served under section
8(e)(3) or 8(g)(1)

 

-16-



--------------------------------------------------------------------------------

of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1), the Company’s obligations
under this Agreement shall be suspended as of the date of service of such
notice, unless stayed by appropriate proceedings. If the charges in such notice
are dismissed, the Company, in its discretion, may (i) pay to the Executive all
or part of the compensation withheld while the Company’s obligations hereunder
were suspended and (ii) reinstate, in whole or in part, any of the obligations
which were suspended.

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Company’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the Company and the Executive shall not be affected.

(d) Notwithstanding anything herein contained to the contrary, if the Company is
in default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all obligations of the Company under this Agreement shall terminate
as of the date of default, but vested rights and obligations of the Company and
the Executive shall not be affected.

(e) Notwithstanding anything herein contained to the contrary, all obligations
of the Company hereunder shall be terminated, except to the extent that a
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the OTS or his designee or the Federal Deposit
Insurance Corporation (“FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the Director of the
OTS or his designee at the time such Director or designee approves a supervisory
merger to resolve problems related to the operation of the Bank or when the Bank
is determined by such Director to be in an unsafe or unsound condition. The
vested rights of the parties shall not be affected by such action.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

Section 29. Payments to Key Employees.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section 12(a), the payment shall be paid into a rabbi trust for the
benefit of the Executive as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Executive as soon as permissible under
Section 409A.

 

-17-



--------------------------------------------------------------------------------

Section 30. Involuntary Termination Payments to Employees (Safe Harbor).

In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Executive’s annualized compensation based on
the taxable year immediately preceding the year in which termination of
employment occurs or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Executive terminates service (the “Safe Harbor Amount”). However,
if such payment exceeds the Safe Harbor Amount, only the amount in excess of the
Safe Harbor Amount will be subject to Section 409A. In addition, if such
Executive is considered a key employee, such payment in excess of the Safe
Harbor Amount will have its timing delayed and will be subject to the six
(6)-month wait-period imposed by Section 409A as provided in Section 29 of this
Agreement. The Executive, the Company and the Bank agree that the termination
benefits described in this Section 30 are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the
safe harbor for separation pay due to involuntary separation from service.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

      EXECUTIVE      

/s/ Charles M. Sprock

      Charles M. Sprock ATTEST:     ROME BANCORP, INC. By  

/s/ Crystal M. Seymore

    By  

/s/ David C. Nolan

  Secretary       David C. Nolan         Executive VP & CFO

[Seal]

 

-19-